DETAILED ACTION
Status of Claims
This Office action is in response to the request for continued examination filed on 01/21/2022. Claim 11 was previously canceled. Claims 1-10 and 12-14 are presently pending and are presented for examination.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but are moot in view of the new grounds of rejection under the combination of Komatsu, Green Car Congress, and Hackenberg (US 2014/0182509 A1), which are necessitated by applicant’s amendments.
Claim Objections
Claim 1 is objected to because of the following informality:
In the seventh paragraph of claim 1, the phrase “and the second area” is repeated.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 5-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (US 2009/0125173 A1) in view of the online article “Volkswagen launches new Passat GTE plug-in hybrid in Europe” by Green Car Congress, hereinafter Green Car Congress, and further in view of Hackenberg (US 2014/0182509 A1).
Regarding claim 1:
		Komatsu discloses the following limitations:
“A display device for a hybrid vehicle configured to display at least one of outputs related to traveling of the hybrid vehicle.” (See at least Komatsu ¶¶ 73-74 and FIG. 5, which disclose a hybrid vehicle display device that displays a speed and power output, as shown below.)

    PNG
    media_image1.png
    320
    515
    media_image1.png
    Greyscale

“the display device comprising: a first area configured to indicate a first output in a first mode in which traveling is performed with an electric motor while an internal combustion engine is stopped.” (See at least Komatsu ¶¶ 51-52, 74, and FIG. 2 and 5, which disclose a speed display unit that is split into two sections separated by a threshold line. This speed display reads on the “first area” recited in the claim limitation, and since the speed displayed to the left of the threshold line corresponds 
“and to indicate a second output in a second mode in which traveling is performed with the internal combustion engine and the electric motor both being actuated.” (See at least Komatsu ¶¶ 51-52, 74, and FIG. 2 and 5, which disclose a speed display unit that is split into two sections separated by a threshold line. A displayed speed that is to the right of the threshold line reads on the “second output in a second mode” recited in the claim limitation, because this corresponds to a speed when the vehicle is operated using both an electric motor and an engine.)
“a second area provided side by side with the first area and configured to indicate a third output in the second mode.” (See at least Komatsu ¶¶ 74-76 and FIG. 5, which disclose a power display unit “arranged adjacently to” the speed display unit. This power display unit reads on the “second area” recited in the claim limitation, as it displays a power level present. When the power level exceeds the “threshold line 124,” this indicates that the vehicle is being operated using both an electric motor and an engine. In this case, the displayed power level reads on the “third output in the second mode” recited in the claim limitation.)
“and a third area provided in a position adjacent to the second area, included in the first area, and configured to indicate a range of the first output where a possibility that the internal combustion engine starts is high.” (See at least Komatsu ¶¶ 51-52, 74, and FIG. 2 and 5, which disclose a speed display unit that is split into two sections separated by a threshold line. The area to the right of the threshold line reads on the “third area” recited in the claim limitation, as it displays an output when the vehicle is being operated using both an electric motor and an engine.)
“wherein the first area has a first display portion that changes according to the first output in the first mode and the second output in the second mode.” (See at least Komatsu ¶¶ 51-52, 74, and FIG. 2 and 5, which disclose a speed display unit that is split into two sections separated by a threshold line. When the vehicle is operated using only an electric motor, a speed is displayed to the left of the threshold line, and this speed reads on the “first output in the first mode” recited in the claim limitation. When the vehicle is operated using both an electric motor and an engine, a speed is displayed to the right of the threshold line, and this speed reads on the “second output in the second mode” recited in the claim limitation.)
“wherein the second area has a second display portion that changes according to the third output in the second mode.” (See at least Komatsu ¶¶ 74-76 and FIG. 5, which disclose a power display unit “arranged adjacently to” the speed display unit. This power display unit reads on the “second area” recited in the claim limitation, because when the displayed power level exceeds the “threshold line 124,” this indicates that the vehicle is being operated using both an electric motor and an engine. In this case, the displayed power level reads on the “third output in the second mode” recited in the claim limitation.)
The following limitations are not specifically disclosed by Komatsu, but are taught by Green Car Congress:
“wherein a display area formed of the first area and the second area [] is shaped in a circle.” (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of the figure on p. 9 reproduced below, which disclose a circular display area that is formed of smaller display areas. For example, the “% POWER” area and the 

    PNG
    media_image2.png
    464
    1239
    media_image2.png
    Greyscale

“and wherein the first area and the second area are provided so as to range with each other in a fan-like or an arc-like shape with an uppermost position of the display area as a boundary.” (See at least Green Car Congress last three paragraphs on p. 9  and the left portion of figure on p. 9 reproduced above, which disclose that the “% POWER” area and the tachometer area range with each other to form an arc-like shape with the uppermost position of the display area serving as a boundary between the two areas.)
“wherein in the first mode, the first display portion changes in the first area and the second display portion does not change in the second area.” (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of the figure on p. 9, which disclose a circular display area that is formed of smaller display areas. The tachometer reads on the “second display portion” recited in the claim limitation, as it is fixed at its starting point of zero when the car is being operated using only the electric motor.)
“wherein in the second mode, the first display portion changes in the first area and the second display portion changes in the second area.” (See at least Green Car “% POWER” changes, and the second display portion showing the tachometer reading also changes.)
“wherein the first area is in contact with the second area.” (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of the figure on p. 9: the “% POWER” area and the tachometer area are in contact with each other and read on the “first area” and “second area” recited in the claim limitation, respectively.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle display device disclosed by Komatsu by ranging the first and second display areas together in an arc-like shape to form a circular display as taught by Green Car Congress, because this configuration of the display areas allows for more room for the other display features, such as a speedometer and a map display area. (See at least Green Car Congress last paragraph on p. 9.)
The combination of Komatsu and Green Car Congress does not specifically disclose “wherein the third area included in the first area is in contact with the second area.” However, Hackenberg does teach this limitation. (See at least Hackenberg ¶¶ 14, 56-60, and FIG. 2 reproduced below, which disclose a display device for a hybrid vehicle for which “a second display component 17 is provided in the form of a pointer. The pointer 17 serves to display a load requirement LN that can be drawn by the driver in normal mode. If, during an electric driving phase, the driver draws a load requirement that exceeds the load requirement LN that can be drawn at a certain point in time, then a restart of the internal combustion engine to assist the electric motor is initiated.” “A restart can be understood to mean the driving state in which, following operation of the hybrid vehicle exclusively with the electric motor, the hybrid vehicle's internal combustion engine is again used additionally or exclusively as the drive source.” Further, “If the driver applies high to full throttle, then the electric machine temporarily assists the internal combustion engine as an electric motor, and thus enters a so-called ‘boost’ mode, which is shown by the region between the scale graduations 11 and 12 (display component 14). This region is intentionally positioned above the scale graduation 11, since the total power achieved in the boost region is above the full load line of the internal combustion engine.” The sector of the circle extending from marker 7 to marker 11 reads on the claimed “first area,” the sector extending from marker 19 to marker 11 reads on the claimed “third area included in the first area,” and the sector extending from marker 11 to marker 12 reads on the claimed “second area.” Therefore the third area included in the first area is in contact with the second area, as recited in the claim limitation.)

    PNG
    media_image3.png
    533
    550
    media_image3.png
    Greyscale

“If the driver applies high to full throttle, then the electric machine temporarily assists the internal combustion engine as an electric motor, and thus enters a so-called "boost" mode, which is shown by the region between the scale graduations 11 and 12 (display component 14). This region is intentionally positioned above the scale graduation 11, since the total power achieved in the boost region is above the full load line of the internal combustion engine.” (See at least Hackenberg ¶ 56.)
Regarding claim 2:
Komatsu in combination with Green Car Congress and Hackenberg discloses the “display device according to claim 1,” and Komatsu further discloses “wherein the first display portion and the second display portion are provided respectively.” (See at least Komatsu ¶¶ 52, 74-76, and FIG. 5, which disclose a speed display unit and a power display unit that “are arranged adjacently to each other.” The speed display unit and power display unit read on the “first display portion” and “second display portion” recited in the claim limitation, respectively.)
Komatsu does not specifically disclose “wherein in the first mode, the second display portion is fixed at a starting point of the second area.” However, Green Car Congress does teach this limitation. (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of the figure on p. 9 which was reproduced above, which disclose a circular display area that is formed of smaller display areas. The tachometer reads on the “second display portion” recited in the claim limitation, as it is fixed at its starting point of zero when the car is being operated using only the electric motor.)
“the electric motor cannot be heard when the car is stopped,” the tachometer reading of zero in combination with a “READY” message indicates to the driver that the car is ready to be operated using the electric motor. (See at least Green Car Congress second paragraph on p. 9.)
Regarding claim 5:
Komatsu in combination with Green Car Congress and Hackenberg discloses the “display device according to claim 1,” and Komatsu further discloses “wherein the first mode and the second mode are shown in same display forms.” (See at least Komatsu ¶¶ 51-52, 74-75, and FIG. 2 and 5, which disclose that for both the speed display unit and the power display unit, the display form is the same for both the electric-only mode and the hybrid driving mode. For both modes and both displays, there is a hatched area that represents the outputs.)
Regarding claim 6:
Komatsu in combination with Green Car Congress and Hackenberg discloses the “display device according to claim 1,” and Green Car Congress further discloses “wherein the first display portion and the second display portion are shown in different display forms.” (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of the figure on p. 9 that was shown above, which disclose a circular display area that is formed of smaller display areas. A first display area which shows the power output of the electric motor is included on the left side, and a second display area that includes a tachometer is included on the right side. Since the power output is 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle display device disclosed by Komatsu in combination with Hackenberg by using two different display forms (a colored area and a needle) as taught by Green Car Congress, because the needle of the tachometer distinguishes this section from the power section which uses a shaded area as its display indicator. (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of the figure on p. 9.)
Regarding claim 7:
Komatsu in combination with Green Car Congress and Hackenberg discloses the “display device according to claim 1,” and Komatsu further discloses “wherein the first display portion is an image of a belt-like figure.” (See at least Komatsu ¶¶ 51-52, 74, and FIG. 2 and 5, which disclose that the speed display unit uses a scale which reads on the “belt-like figure” recited in the claim limitation.)
Regarding claim 8:
Komatsu in combination with Green Car Congress and Hackenberg discloses the “display device according to claim 1,” and Green Car Congress further discloses “wherein the second display portion is a needle.” (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of the figure on p. 9 that was shown above, which disclose a circular display area that is formed of smaller display areas. A tachometer on the right uses a needle to indicate the engine speed, and so this tachometer reads on the “second display portion” recited in the claim limitation.)

Regarding claim 9:
Komatsu in combination with Green Car Congress and Hackenberg discloses the “display device according to claim 1,” and Komatsu further discloses “wherein the first output and the second output indicate the same output parameter.” (See at least Komatsu ¶¶ 51-52, 74, and FIG. 2 and 5, which disclose a speed display unit that is split into two sections separated by a threshold line. A displayed speed that is to the left of the threshold line reads on the “first output,” and a displayed speed that is to the right of the threshold line reads on the “second output” as recited in the claim limitation. Since each of these displayed parameters is a speed, this reference teaches the claim limitation.)
Regarding claim 10:
Komatsu in combination with Green Car Congress and Hackenberg discloses the “display device according to claim 1,” and Green Car Congress further discloses the following limitations:
“wherein the second output indicates an output of the electric motor or an output of a battery connected to the electric motor.” (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of the figure on p. 9 that was shown above, which disclose that the “% POWER”
“and wherein the first display portion changes according to the output of the electric motor or the output of the battery connected to the electric motor in the second mode.” (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of the figure on p. 9 that was shown above, which disclose that the “% POWER” area of the display corresponds to an output of the car’s electric motor. Therefore, this “% POWER” area reads on the “first display portion [which] changes according to the output of the electric motor” recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 10, consistent with the specification, the second output indicating “an output of the electric motor or an output of a battery connected to the electric motor” and the first display portion changing “according to the output of the electric motor or the output of the battery connected to the electric motor in the second mode” are each treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “output of the electric motor” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle display device disclosed by Komatsu in combination with Hackenberg by displaying the power output of the electric motor as taught by Green Car Congress, because this provides an indication to the driver as to “whether the high-voltage battery is being charged by regeneration or whether—and how much—energy is being consumed.” (See at least Green Car Congress second paragraph on p. 9.)
	Regarding claim 12:
Komatsu in combination with Green Car Congress and Hackenberg discloses the “display device according to claim 1,” and Green Car Congress further discloses the following limitations: 
“wherein the second area indicates an engine speed of the internal combustion engine.” (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of figure on p. 9 which was shown above, which disclose a circular display area that includes a tachometer, which is a device for measuring the speed of an internal combustion engine.)
“and wherein the second display portion changes according to the engine speed of the internal combustion engine.” (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of figure on p. 9 which was shown above, which disclose a tachometer that uses a needle for indicating the speed of an internal combustion engine. As the engine speed increases, the needle moves clockwise, and so it can be considered that this second display portion changes according to the engine speed.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle display device disclosed by Komatsu in combination with Hackenberg by including a display that indicates the speed of the vehicle’s engine as taught by Green Car Congress, because this tachometer can help to serve as an indication to the driver of whether the vehicle is in the electric-only mode or the hybrid mode, and how close the vehicle is to switching between the two modes. (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of the figure on p. 9.)
Regarding claim 13:
Komatsu in combination with Green Car Congress and Hackenberg discloses the “display device according to claim 5,” and Hackenberg further discloses “wherein the first display portion and the second display portion are needles.” (See at least Hackenberg ¶¶ 52, 58, 61, and FIG. 2 reproduced below, which disclose a display device in which a “pointer 15 serves to display a load requirement specified by the driver” and “In addition, a second display component 17 is provided in the form of a pointer. The pointer 17 serves to display a load requirement LN that can be drawn by the driver in normal mode.” Further, “An additional display device 18 is provided in the form of a pointer, wherein the pointer 18 serves to indicate a load requirement LE that can be drawn by the driver at a certain point in time in E mode in which electric-only travel is still possible, which is to say that a restart will not yet occur.”)

    PNG
    media_image3.png
    533
    550
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle display device disclosed by Komatsu in combination with Green Car Congress by implementing the display portions using needles as taught by Hackenberg, because this modification is considered to be a simple substitution of one known element (needle indicators) for another (the bar indicators disclosed by Komatsu) to obtain predictable results.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in combination with Green Car Congress and Hackenberg as applied to claim 1 above, and further in view of Burke et al. (US 2009/0243827 A1), hereinafter Burke.
Regarding claim 3:
Komatsu in combination with Green Car Congress and Hackenberg discloses the “display device according to claim 1,” and Komatsu further discloses “wherein a sectioning line indicating a starting point of the third area is provided in the first area.” (See at least Komatsu ¶¶ 51-52, 74, and FIG. 2 and 5, which disclose a speed display unit that is split into two sections separated by a threshold line. The threshold line distinguishes whether the vehicle is being operated in an electric-only mode or a in a hybrid mode, and reads on the “sectioning line” recited in the claim limitation.)
Komatsu in combination with Green Car Congress and Hackenberg does not specifically disclose “wherein the sectioning line is non-displayed in the second mode.” However, Burke does teach this limitation. (See at least Burke ¶¶ 14, 32-34, 44-45, and FIG. 2-5, which disclose that the driver demand threshold is no longer displayed when the engine is turned on. The driver demand threshold represents a range of driver demand where the engine almost needs to be used, and so the lower “first boundary 76” of this range reads on the “sectioning line” recited in the claim limitation. The vehicle being operated using the engine reads on it being operated in a “second mode.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle display device disclosed by Komatsu in combination with Green Car Congress and Hackenberg by removing the display of the driver demand threshold when the engine is turned on as taught by Burke, because this removal “the engine is running as a result of non-driver demand factors.” (See at least Burke ¶ 45 and FIG. 5.)
	Regarding claim 4:
Komatsu in combination with Green Car Congress, Hackenberg, and Burke discloses the “display device according to claim 3,” and Burke further discloses “wherein the sectioning line becomes non-displayed in response to a shift from the first mode to the second mode.” (See at least Burke ¶¶ 14, 32-34, 44-45, and FIG. 2-5, which disclose that the driver demand threshold is no longer displayed when the engine is turned on. The driver demand threshold represents a range of driver demand where the engine almost needs to be used, and so the lower “first boundary 76” of this range reads on the “sectioning line” recited in the claim limitation. The engine being turned on reads on there being “a shift from the first mode to the second mode.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle display device disclosed by Komatsu in combination with Green Car Congress and Hackenberg by removing the display of the driver demand threshold when the engine is turned on as taught by Burke, because this removal of the displayed range can serve as an indication that “the engine is running as a result of non-driver demand factors.” (See at least Burke ¶ 45 and FIG. 5.)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in combination with Green Car Congress and Hackenberg as applied to claim 1 above, and further in view of Wiedenbruegge et al. (DE 10 2010 020 673 A1), hereinafter Wiedenbruegge.
Regarding claim 14:
Komatsu in combination with Green Car Congress and Hackenberg discloses the “display device according to claim 1,” but does not specifically disclose “wherein the third area has a predetermined width which corresponds to the range of the first output where the possibility that “transition area 235 [that] makes it clear to the driver from which value a hybrid mode change takes place.”  The area to the right of the transition line reads on the “third area [with] a predetermined width” recited in the claim limitation.)

    PNG
    media_image4.png
    695
    547
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle display device disclosed by Komatsu in combination with Green Car Congress and Hackenberg by using a predetermined width for the third area as taught by Wiedenbruegge, because this feature “makes it clear to the driver from which value a hybrid mode change takes place,” and can “provide the driver with information on the current driving performance of the hybrid vehicle.” (See at least Wiedenbruegge ¶ 29.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662         

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662